FILED
                           NOT FOR PUBLICATION
                                                                           APR 26 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


PEREGRINE FALCON, LLC, a Trustee                No.    16-35773
of the Peregrine Falcon Leasing Trust and
FAST ENTERPRISES, LLC, a New York               D.C. No. 1:15-cv-00568-BLW
limited liability company,

             Plaintiffs-Appellees,              MEMORANDUM*

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH,
PENNSYLVANIA,

             Intervenor-Plaintiff-
             Appellee,

 v.

PIAGGIO AMERICA, INC., a Delaware
corporation,

             Defendant-Appellant,

 and

CHARLIE BRAVO AVIATION, LLC, a
Texas limited liability company,

             Defendant.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                       Argued and Submitted April 9, 2018
                              Seattle, Washington

Before: HAWKINS, TASHIMA, and GRABER, Circuit Judges.

      Piaggio America, Inc. (“Piaggio”) appeals the denial of its motion to dismiss

for lack of personal jurisdiction or, in the alternative, to compel arbitration with

Peregrine Falcon, LLC, and Fast Enterprises, LLC (collectively, “Fast”). We have

jurisdiction under 9 U.S.C. § 16.1 Reviewing de novo,2 we affirm.

      Personal jurisdiction was correctly exercised over Piaggio. A court may

exercise personal jurisdiction over a nonresident defendant if that defendant has

sufficient “‘minimum contacts’ with the relevant forum such that the exercise of




      1
        Though the personal-jurisdiction issue is not immediately appealable as of
right, we nonetheless exercise pendent appellate jurisdiction to consider it. See
Meredith v. Oregon, 321 F.3d 807, 812 (9th Cir. 2003) (“[A]ppellate courts may
review rulings that are ‘inextricably intertwined’ with or ‘necessary to ensure
meaningful review of’ decisions over which we have jurisdiction.” (quoting Swint v.
Chambers Cty. Comm’n, 514 U.S. 35, 51 (1995))).
      2
        See Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1067 (9th Cir.
2017) (citing Wash. Shoe Co. v. A-Z Sporting Goods Inc., 704 F.3d 668, 671 (9th Cir.
2012)); Momot v. Mastro, 652 F.3d 982, 986 (9th Cir. 2011) (citing Simula, Inc. v.
Autoliv, Inc., 175 F.3d 716, 719 (9th Cir. 1999)).
                                         2
jurisdiction ‘does not offend traditional notions of fair play and substantial justice.’”3

Piaggio agreed to sell the plane knowing that its end user was in Idaho, arranged and

paid for flight coverage into and out of Idaho, negotiated amendments with an Idaho

entity, delivered the plane to an Idaho entity, and entered into an agreement that

envisioned warranty work being carried out in Idaho. Further, Fast’s claims relate to

these forum-related activities, and Piaggio has failed to “set forth a ‘compelling case’

that the exercise of jurisdiction would” be unreasonable.4

      Piaggio’s motion to compel arbitration was also correctly denied. The

arbitration agreement at issue here applies to “[a]ny controversy or claim between the

parties.” But Fast is not a party to that agreement; it is a third-party beneficiary. As

such, it is not bound to arbitrate its claims against Piaggio. See Lewis v. CEDU Educ.

Servs., Inc., 15 P.3d 1147, 1151 (Idaho 2000) (third-party beneficiary not bound to

arbitrate if it “did not sign an agreement that compels arbitration as to the parties to




      3
       Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir. 2004)
(quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).
      4
       CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1076 (9th Cir. 2011)
(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985)).
                                            3
the agreement” (emphasis added)).5 Nor has Piaggio adequately alleged that Fast

should be equitably estopped from avoiding arbitration. See Nicholson v. Coeur

D’Alene Placer Mining Corp., 392 P.3d 1218, 1225 (Idaho 2017) (requiring, among

other things, “a false representation or concealment of a material fact with actual or

constructive knowledge of the truth” (quoting Ogden v. Griffith, 236 P.3d 1249, 1255

(Idaho 2010))). As a result, Piaggio cannot compel Fast to arbitrate.

      AFFIRMED.




      5
         Piaggio’s argument that Florida or Delaware law applies—which it raised for
the first time in its reply brief—is waived. See Hayes v. Idaho Corr. Ctr., 849 F.3d
1204, 1213 (9th Cir. 2017) (“We ‘will not ordinarily consider matters on appeal that
are not specifically and distinctly raised and argued in appellant’s opening brief.’”
(quoting Officers for Justice v. Civil Serv. Comm’n of City & Cty. of S.F., 979 F.2d
721, 726 (9th Cir. 1992))).
                                          4